 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 (559) 497-4000 Telephone
   (559) 497-4099 Facsimile
 5
   Attorneys for the United States
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     CASE NO. 1:15-CV-00954-DAD-EPG
12                Plaintiff,
                                                   STIPULATION AND ORDER TO
13         v.                                      CONTINUE MANDATORY
                                                   SCHEDULING CONFERENCE FROM
14   APPROXIMATELY $3,801,034.94 IN U.S.           MAY 22, 2019 TO JUNE 5, 2019
     CURRENCY SEIZED FROM CITIBANK
15   ACCOUNT NUMBER 206054579 HELD IN
     THE NAME OF ARTHUR AVE.
16   CONSULTING, INC.,
17   APPROXIMATELY $21,865.67 IN U.S.
     CURRENCY SEIZED FROM CITIBANK
18   ACCOUNT NUMBER 205912785 HELD IN
     THE NAME OF ARTHUR AVE.
19   CONSULTING, INC.,

20   APPROXIMATELY $2,031,022.25 IN U.S.
     CURRENCY SEIZED FROM BANK OF
21   AMERICA ACCOUNT NUMBER
     325016557963 HELD IN THE NAME OF
22   MARTEL 3D, LLC, and

23   APPROXIMATELY $120,883.59 IN U.S.
     CURRENCY SEIZED FROM BANK OF
24   AMERICA ACCOUNT NUMBER
     000577161654 HELD IN THE NAME OF
25   MARTEL 3D, LLC,

26

27

28
                                                   1        Stipulation and [Proposed] Order to Continue
29                                                          Mandatory Scheduling Conference from May 22,
                                                            2019 to June 5, 2019
30
 1   APPROXIMATELY $50,000.00 SEIZED
     FROM THE CALIFORNIA FRANCHISE
 2   TAX BOARD, SOURCED FROM FUNDS
     WITHDRAWN FROM BANK OF AMERICA
 3   SAVINGS ACCOUNT NUMBER
     325016557963, HELD IN THE NAME OF
 4   MARTEL 3D, LLC, and
 5   2011 BMX X3, VIN: 5UXX5C54BL716300,

 6                 Defendants.

 7

 8          The United States and Claimants Ara G. Dolarian, Arthur Ave. Consulting, Inc., Martel 3D

 9 LLC, and Dolarian Capital, Inc. (hereafter “Dolarian Claimants”), by and through their respective

10 counsel of record, submit the following Stipulated Request to Continue the Mandatory Scheduling

11 Conference from May 22, 2019, to June 5, 2019.

12                                                Introduction

13          In June and December 2015, the United States filed civil forfeiture complaints in rem against

14 the above-captioned assets (“defendant assets”), seeking forfeiture of the defendant assets because

15 they are the proceeds of a criminal violation of the Arms Export Control Act (“AECA”), 22 U.S.C. §

16 2778, et seq. The United States has served all known potential claimants to the defendant assets in a

17 manner consistent with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the applicable

18 statutory authority. The Dolarian Claimants have appeared in this case with the filing of their claims

19 and answers to the complaints. See ECF Nos. 22 and 24.
20          Further, the parties have stipulated to the consolidation of the two forfeiture actions, which was

21 granted by the Court on April 5, 2019. See ECF No. 41. The parties submitted a Joint Scheduling

22 Report in preparation of the May 22, 2019 Scheduling Conference. See ECF No. 43.

23                                                Good Cause

24          On May 15, 2019, a Criminal Complaint was filed against Ara Dolarian and Dolarian Capital,

25 Inc. in the Eastern District of California, case number 1:19-MC-00106-EPG. A warrant for the arrest
26 of Ara Dolarian was issued that same day. On Thursday, May 16, 2019, Ara Dolarian appeared for an

27 initial appearance. A detention hearing is set for Monday, May 20, 2019. In light of this development,

28 the parties have conferred and agreed that Mandatory Scheduling Conference should be continued for
                                                      2          Stipulation and [Proposed] Order to Continue
29                                                               Mandatory Scheduling Conference from May 22,
                                                                     2019 to June 5, 2019
30
 1 two weeks.

 2          This brief continuance of the Mandatory Scheduling Conference will allow Mr. Dolarian to

 3 address the posture of the criminal case filed against him. For this reason, the parties seek to continue

 4 the Mandatory Scheduling Conference to June 5, 2019 (or to another date the Court deems

 5 appropriate).

 6          As explained above, the request is based on the request by the primary claimant to the assets

 7 and will allow him to consult with counsel and address the criminal charges against him. Therefore,

 8 good cause exists to continue the Mandatory Scheduling Conference from May 22, 2019 to June 5,
 9 2019, or to a date the Court deems appropriate.

10                                                        Respectfully submitted,

11 Dated: May 20, 2019                                    McGREGOR W. SCOTT
                                                          United States Attorney
12

13                                                         /s/ Jeffrey A. Spivak
                                                          JEFFREY A. SPIVAK
14                                                        Assistant U.S. Attorney

15
     Dated: May 17, 2019                                   /s/ George B. Newhouse, Jr.
16                                                        GEORGE B. NEWHOUSE, JR.
                                                          Attorney for Claimants
17                                                        (As approved by email on 05/17/2019)

18
                                                     ORDER
19
            Pursuant to the stipulation of the parties and good cause appearing, the Court makes the
20
     following order: The Mandatory Scheduling Conference is continued from May 22, 2019, to June 5,
21
     2019, at 10:30 am. To participate telephonically, each party is directed to use the following dial-in
22
     information: Dial-In Number 1-888-251-2909 and Passcode 1024453.
23
     IT IS SO ORDERED.
24

25      Dated:     May 20, 2019                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         3           Stipulation and [Proposed] Order to Continue
29                                                                   Mandatory Scheduling Conference from May 22,
                                                                     2019 to June 5, 2019
30
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
     4   Stipulation and [Proposed] Order to Continue
29       Mandatory Scheduling Conference from May 22,
         2019 to June 5, 2019
30
